DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, …”microlenses are arranged with a filling factor higher than a filling factor of a circle on a plane parallel to the light-emitting device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yotsuya (U.S. Patent No. 7,144,757).
 In reference to claim 17, Yotsuya discloses a panel comprising a first pixel (pixel 3) and a second pixel (part of the second pixel located in the right side of the pixel 3, in Fig. 1), the first pixel and the second pixel each comprising:
a light-emitting device (cathode 13, organic luminescent 14, anode 15); and
a microlens array (17) over the light-emitting device (13, 14, 15), the microlens array comprising a plurality of microlenses,
wherein one of the plurality of microlenses (17) comprises a first surface facing the light-emitting device and a second surface opposite to the first surface, and wherein 
In reference to claim 19, Yotsuya discloses the second surface is a flat surface (surface toward the substrate 11, in Fig. 1).
In reference to claim 20, Yotsuya discloses the microlens array of the first pixel and the microlens of the second pixel have the same shape (see the microlenses 17 of Fig. 1 of first pixel 13 and second pixel on the left of pixel 13).
In reference to claim 21, Yotsuya discloses the microlens array is configured to collect light emitted from the light emitting device (see the path of Light L in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotsuya in view of Uto et al. (US 2020/0064528), hereinafter Uto.
	In reference to claim 18, Yotsuya does not disclose a color conversion layer over the microlens.
	In the same field of endeavor, Uto discloses in Fig. 1 a color conversion layer (4) wherein the microlens (32 of Fig. layer 3) is between the light-emitting device (2) and the color conversion layer (4).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the light conversion layer in Yotsuya as taught by Uto for making it possible to obtain a light source unit which makes an excellent contrast between black display and white display and at the same time, has high luminance (paragraph [16]). 
	
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotsuya (U.S. Patent No. 7,144,757) in view of Beier et al. (US 2019/0329803).
	In reference to claim 17, Yotsuya discloses a functional panel (Fig. 1) comprising a first pixel (pixel 3), the first pixel (pixel 3) comprising: 
	a light-emitting device (cathode 13, organic luminescent 14, anode 15) configured to emit a first light (see arrow connected light L); and 
	a microlens array (17) configured to collect the first light, the microlens array comprising a plurality of microlenses (17), 
	wherein each of the microlenses (17) comprises a curved surface on a plane orthogonal to the plane parallel to the light-emitting device, and wherein a convex side of the curved surface faces the light-emitting device (13, 14 and 17) as shown in Fig. 1.

	In the same field of endeavor, Beier discloses in Figs. 1 and 2 each of the microlenses (22 and 24) comprises a cross section having a shape with which the microlenses are arranged with a filling factor higher than a filling factor of a (red) circle on a plane parallel to the light-emitting device (12 and 14), see paragraphs [31-32] and as illustrated in reproduced of Fig. 2 as below.


    PNG
    media_image1.png
    405
    432
    media_image1.png
    Greyscale


	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yotsuya with the teaching of .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotsuya and Beier in view of Zhang et al. (U.S. Patent No. 9,977,152), hereinafter Zhang.
	In reference to claim 2, Yotsuya does not disclose the microlens is a Fresnel  lens.
	In the same field of endeavor, Zhang discloses a microlens for a display panel (400) in Fig. 4 and Fig. 12 is a Fresnel lens (col. 10, line 66).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yotsuya as taught by Zhang to reduce viewing angle for reduced light waste and power consumption as well as better protection for user’s privacy (col. 1, lines 52-54).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotsuya and Beier in view of Uto et al. (US 2020/0064528), hereinafter Uto.
	In reference to claim 4, Yotsuya does not disclose the first pixel comprises a color conversion layer, wherein the microlens is between the light-emitting device and the color conversion layer, wherein the microlens is configured to collect the first light and to focus the first light on the color conversion layer, 30 wherein the color conversion layer is configured to convert the first light into a second light, and wherein a peak 
	In the same field of endeavor, Uto discloses in Fig. 1 a color conversion layer (4) wherein the microlens (32 of Fig. layer 3) is between the light-emitting device (2) and the color conversion layer (4), wherein the microlens (32) is configured to collect the first light from the light (2) and to focus the first light on the color conversion layer, wherein the color conversion layer is configured to convert the first light into a second light, and wherein a peak wavelength of a spectrum of the second light is larger than a peak wavelength of a spectrum of the first light (using the obtained light emission spectrum, the wavelength showing the largest intensity among the wavelengths excluding the light emission peak wavelength of the light source was regarded as the peak wavelength (peak wavelength 1) of the light from the color conversion material, and a band showing an intensity of 50% or more of the intensity at the peak wavelength of the light from the color conversion material was regarded as the bandwidth of the light from the color conversion material.  In this regard, the color conversion material used in the present 
application had a maximum point in addition to the peak wavelength of the light  from the color conversion material defined above, and accordingly, the wavelength of the maximum point was regarded as a second light emission peak wavelength (peak wavelength 2), see paragraph [113]. 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the light conversion layer in Yotsuya as taught by Uto for making it possible to obtain a light source unit which makes an excellent . 
	In reference to claim 5, the color conversion layer comprises a quantum dot and a light-transmitting resin (paragraph [32]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Yotsuya, Beier, and Uto in view of Kim et al. (US 2019/0198573), hereinafter Kim.
	In reference to claim 7, Yotsuya does not disclose a coloring layer, wherein the coloring layer has a lower transmittance of the first light than a transmittance of the second light, and the first color filter can have a lower transmittance for the other lights.
	In the same field of endeavor, Kim discloses a coloring layer (color filter 371) in Fig. 3 for a light emitting device of a pixel (PX1) of a display (100, Fig. 1), and the first color filter (371 for a blue light) can have a lower transmittance for the other lights (second light or third light).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the color filter in Yotsuya as taught by Kim so as to reduce external light reflection without a polarizer (paragraph [8]).
	
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotsuya and Beier in view of Kim
	In reference to claim 6, Yotsuya does not disclose a light-blocking layer, wherein the light-blocking layer (7) comprises an opening, and wherein the opening and the light-emitting device overlap each other.

	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the light blocking layer in Otsuka as taught by Kim to inhibit components overlapping with the black matrix from being seen from outside of the device and to define each of the plurality of pixels (paragraph [56]).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yotsuya and Beier in view of Takesue et al. (US 2017/0372669).
	In reference to claim 13, Yotsuya a display device is a functional organic electroluminescent display device
	Yotsuya does not disclose display device (comprising: a control unit, wherein the control unit is configured to be supplied with image data and control data, wherein the control unit is configured to generate data on the basis of the image data, wherein the control unit is configured to generate a control signal on the basis of the control data, wherein the control unit is configured to supply the data and the control signal, wherein the functional panel is configured to be supplied with the data and the control signal, and wherein the first pixel is configured to emit the first light on the basis of the data.
	Takesue discloses in Fig. 1 and a control unit (11), wherein the control unit is configured to be supplied with image data (S0) (image data)  and control data (synchronization signal), wherein the control unit is configured to generate data (image data such as coordinate data, gray scale data)  on the basis of the image data, wherein to supply the data (image of S1) and the control signal (clock of S1), wherein the functional panel (display 12) is configured to be supplied with the data (image of S1) and the control signal (clock of S1), and wherein the first pixel (of the display 12 in Fig. 1) is configured to emit the first light on the basis of the data (image of S1), see paragraphs [72-76].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the control circuit in Yotsuya as taught by Takesue to provide to suppress display unevenness or luminance unevenness of a 
display device and to reduce the thickness or weight of a display device (paragraph [10]).  

	In reference to claim 14, Takesue discloses and input/output unit in Figs. 22 comprise
	an input unit (595); and
	a display unit (501) comprising the functional panel  
	wherein the input unit comprises a sensing region (592),
	wherein the input unit senses an object approaching the sensing region, and
	wherein the sensing region (592) and the first pixel (302) overlap each other (see Fig. 23A, paragraphs [401-404]).


In reference to claim 15, Takesue discloses data processing device (Fig. 1c) comprising: 
	an arithmetic device (51);
	and an input/output device (12), 
	wherein the arithmetic device is configured to be supplied with one of input data (S0) and sensing data (sensing data from a illumination sensor; see paragraph [82]), 
	wherein the arithmetic device is configured to generate control data and image data (S1) comprises image data and on the basis of the input data (or) the sensing data (paragraph [82],
	wherein the arithmetic device (51) is configured to supply the control data and the image data S1 (S1 comprises image signal and clock signal, paragraph [72]), 	wherein the input/output device is configured to supply the input data (S1)  data) and the sensing data (illumination data), wherein the input/output device is configured to be supplied with the control data and the image data (S0 data),
	wherein the input/output device comprises a display unit (12), and a sensor unit (illumination sensor; paragraph [82]); wherein the display unit comprises display 12, and 
	wherein the sensor unit is configured to generate the sensing data (illumination data, paragraph [82]).
	wherein the display unit is configured to display the image data on the basis of the control data (S1 including the image data and the start control signal. 
	In the embodiment of Figs. 1A-1D, Takesue does not disclose an input unit is configured to generate input data

	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the input unit in the embodiment of Figs. 1 and 2 as disclosed by embodiment of Figs. 22-23 for providing touch screen input function for the display device in the first embodiment (paragraph [475]).  
		In reference to claim 16, Takesue discloses a processing device in Figs. 25 comprising 
 	at least one of a [[keyboard, a hardware button, a pointing device]], a touch sensor (595), [[an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude sensing device]]; and the functional panel in Figs. 22
 Allowable Subject Matter
Claims 3 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the recited arts teaches or suggests:
	In reference to claim 3: The functional panel according to claim 1, further comprising an insulating film, wherein the insulating film comprises an opening, wherein the opening and the light-emitting device overlap each other, wherein the opening comprises an inclined surface on a side wall, and wherein the inclined surface reflects the first light toward the microlens.
With respect to claims 8-12. 
	 wherein the light-emitting device comprises a first layer, a second layer, a third layer, and a fourth layer, 
	wherein the third layer is between the second layer and the fourth layer, 
	wherein the second layer is between the first layer and the third layer,
	 wherein the first layer comprises a first material and a second material, wherein the second layer comprises a third material, wherein the third layer comprises a light-emitting material and a fourth material, wherein the fourth layer comprises a fifth material and a sixth material, 
	wherein the first material has a HOMO level higher than or equal to -5.7 eV and 25 lower than or equal to -5.4 eV, 
	wherein the second material has an acceptor property, 
	wherein the third material has a lower HOMO level than the first material,
	wherein the fourth material has a lower HOMO level than the third material,
	wherein the fifth material has a HOMO level higher than or equal to -6.0 eV, and 	wherein the sixth material is an organic complex of alkali metal or an organic complex of alkaline earth metal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Choi et al. (US 2016/0043145) discloses an OLED display in Fig. 1 having a microlens unit 500 with convex side of the microlens faces the light emitting device 200.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692